             Case 5:21-cv-00219-OLG Document 2 Filed 03/04/21 Page 1 of 5




                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS
                                  SAN ANTONIO DIVISION

CATHERINE H. McMAHAN, AS                         §
CONSERVATOR OF LAWRENCE G.                       §
“LARRY” HANCOCK; H. SYCAMORE                     §
CREEK L.P.; and SYCAMORE CREEK                   §
RANCH MANAGEMENT GROUP LLC                       §
Plaintiffs,                                      §
                                                 §
v.                                               §          CAUSE NO. 5:21-CV-00219
                                                 §
JOHN W. PETRY; ROBERT B. WERNER;                 §
J. PATRICK ROUSE; STEVEN R. BROOK;               §
LANGLEY & BANACK, INC.; and                      §
JOHN DOES 1–10                                   §
Defendants.                                      §


       DEFENDANT J. PATRICK ROUSE’S RULE 12(b)(6) MOTION TO DISMISS
                 PLAINTIFFS’ ORIGINAL PETITION IN PART

        Defendant J. Patrick Rouse moves for dismissal of Plaintiff’s fraud causes of action under

Rule 12(b)(6) of the Federal Rules of Civil Procedure, and would respectfully show the Court as

follows:

                                          INTRODUCTION

        1.        This case arises from the named Defendants’ representation of Lawrence “Larry”

G. Hancock in a series of real estate transactions. Because Plaintiffs have failed to meet the

heightened pleading requirement of fraud under Rule 9(b), their fraud claims must be dismissed

with prejudice.

                                     PLEADING BACKGROUND

        2.        Plaintiffs alleges that Lawrence “Larry” G. Hancock retained the Defendants to

represent him in a series of real estate transactions regarding the “Weston Ranch.” Petition, ¶ 15.

Plaintiffs break down the various transactions as those occurring in 2012, 2013, 2016, and 2018.


{00673498}
              Case 5:21-cv-00219-OLG Document 2 Filed 03/04/21 Page 2 of 5




Petition, ¶¶ 74–77. Plaintiffs generally allege that the Defendants committed fraud by failing to

make certain disclosures as part of those transactions. Id.

                                         STANDARD FOR DISMISSAL

         3.       Federal Rule of Civil Procedure 12(b)(6) provides that a claim may be dismissed

for failure to state a claim upon which relief can be granted. FED. R. CIV. P. 12(b)(6). A plaintiff

must allege “enough facts to state a claim to relief that is plausible on its face.” Bell Atlantic Corp.

v. Twombly, 550 U.S. 544 (2007). A Rule 12(b)(6) motion requires the court to “accept the

plaintiff’s well-pleaded facts as true and [to] view them in the light most favorable to the plaintiff.”

Chauvin v. State Farm Fire & Cas. Co., 495 F.3d 232, 237 (5th Cir. 2007). However, the court

‘will not strain to find inferences favorable to the plaintiffs’ and will not accept ‘conclusory

allegations, unwarranted deductions, or legal conclusions.’” R2 Inves. LDC v. Phillips, 401 F.3d

638, 642 (5th Cir. 2005). The court must consider the complaint in its entirety, as well as other

documents and other matters of which the Court may take judicial notice. Funk v. Stryker Corp.,

631 F.3d 777, 783 (5th Cir. 2011). If the complaint and other documents that may be considered

do not set forth enough facts to state a claim for relief that is plausible on its face, it must be

dismissed. Hines v. Allredge, 783 F.3d 197, 201 (5th Cir. 2015).

         4.       Federal Rule of Civil Procedure 9(b) requires that “a party must state with

particularity the circumstances constituting fraud.” FED. R. CIV. P. 9(b). The Fifth Circuit interprets

Rule 9(b) to require “specificity as to the statements (or omissions) considered to be fraudulent,

the speaker, when and why the statements were made, and an explanation of why they were

fraudulent.” Plotkin v. IP Axess, Inc., 407 F.3d 690, 696 (5th Cir. 2005). “In cases concerning

fraudulent misrepresentation and omission of facts, Rule 9(b) typically requires the claimant to

plead the type of facts omitted, the place in which the omissions should have appeared, and the


{00673498}
Defendant J. Patrick Rouse’s Motion to Dismiss Plaintiff’s Original Petition in Part
Page 2 of 5
              Case 5:21-cv-00219-OLG Document 2 Filed 03/04/21 Page 3 of 5




way in which the omitted facts made the representations misleading.” Carroll v. Fort James Corp.,

470 F.3d 1171, 1174 (5th Cir. 2006). “Although the nature of an omission renders it more difficult

to plead with particularity than an affirmative misrepresentation, Plaintiffs must still comply with

Rule 9(b).” Hoffman v. AmericanHomeKey, Inc., 23 F.Supp.3d 734, 745 (N.D. Tex. 2014).

                                       ARGUMENTS AND AUTHORITIES

         5.       Plaintiffs do not allege in their “Facts” section any allegations of fraud. Only in

Count 4 do they have any allegations of fraud by omission “relating to the existence, nature,

implications, and possible adverse consequences of the common representation of the multiple

parties to the subject transactions.” Plaintiffs do not plead what representations made by Rouse

were allegedly misleading or false with respect to any of the Weston Ranch transactions, when or

where those statements were made, or why the statements were fraudulent in the absence of the

allegedly omitted disclosures. See Hoffman v. AmericaHomeKey, Inc., 23 F.Supp.3d at 747

(“Plaintiffs have failed to provide any details as to the communications between the parties such

that the Court could determine “the place in which the omissions should have appeared” or “the

way in which the omitted facts made the representations misleading.”) (internal quotation marks

and citation omitted); Blessett v. Garcia, 2019 WL 4103965, at *5 (S.D. Tex. 2019) (“[T]he Court

finds that Blessett has not specified the statements contended to be fraudulent, when and where a

fraudulent statement was made, or explain why a particular statement was fraudulent.”).

         6.       In addition, Plaintiffs allege in a conclusory manner that they suffered significant

monetary injury as a result of acting without the disclosures. Petition, ¶ 80. Because they have

failed to plead what representations by Rouse were misleading by virtue of the alleged omissions,

they have failed to plead that that Larry or the Plaintiffs justifiably or actually relied on any

representations that were made without the disclosures or what damages they suffered from


{00673498}
Defendant J. Patrick Rouse’s Motion to Dismiss Plaintiff’s Original Petition in Part
Page 3 of 5
              Case 5:21-cv-00219-OLG Document 2 Filed 03/04/21 Page 4 of 5




entering into the transactions because of alleged omissions. See S.A.H.H. Hosp. Mgmt., LLC v. San

Antonio Hosp. Mgmt, Inc., 2013 WL 5755611, at *7 (W.D. Tex. 2013).

                                             PRAYER FOR RELIEF

         7.       Defendant J. Patrick Rouse prays that the Court grant its motion to dismiss, dismiss

Plaintiffs’ fraud causes of action with prejudice, and for any other relief to which he may be justly

entitled in law or equity.

                                                          Respectfully submitted,

                                                          VALDEZ & TREVIÑO,
                                                          ATTORNEYS AT LAW, P.C.
                                                          Callaghan Tower
                                                          8023 Vantage Drive, Suite 700
                                                          San Antonio, Texas 78230
                                                          Phone: 210–598–8686
                                                          Fax: 210–598–8797

                                                            /s/ Joseph E. Cuellar
                                                          Robert E. Valdez
                                                          State Bar No. 20428100
                                                          revaldez@valdeztrevino.com
                                                          Joseph E. Cuellar
                                                          State Bar No. 24082879
                                                          jcuellar@valdeztrevino.com
                                                          Counsel for Defendant J. Patrick Rouse




{00673498}
Defendant J. Patrick Rouse’s Motion to Dismiss Plaintiff’s Original Petition in Part
Page 4 of 5
             Case 5:21-cv-00219-OLG Document 2 Filed 03/04/21 Page 5 of 5




                                          CERTIFICATE OF SERVICE

         I do hereby certify that the foregoing instrument was served on the following counsel this

4th day of March 2021, pursuant to Rule 5 of the Federal Rules of Civil Procedure, via email:

Shane Langston
Langston & Langston, PLLC
412 Mesa Ranch Ct.
Southlake, TX 76092

Justin Broome
Langston & Langston, PLLC
416 East Amite St.
Jackson, Mississippi 39201
Counsel for Plaintiffs


                                                          /s/ Joseph E. Cuellar
                                                          Joseph E. Cuellar




{00673498}
Defendant J. Patrick Rouse’s Motion to Dismiss Plaintiff’s Original Petition in Part
Page 5 of 5
